 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN PAUL JONES MURPHY,                           No. 1:19-cv-00206-DAD-EPG (PC)
12                        Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    K. CLARK, et al.,                                 CERTAIN CLAIMS AND DEFENDANTS
15                        Defendants.                   (Doc. No. 19)
16

17

18          Plaintiff John Paul Jones Murphy is a state prisoner appearing pro se and in forma

19   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 21, 200, the assigned magistrate judge screened plaintiff’s first amended

22   complaint (“FAC) and found that he had stated cognizable claims against defendant Amobi for

23   deliberate indifference to plaintiff’s serious medical needs in violation of his Eighth Amendment

24   rights and against defendants Sanchez, Rodriguez, Vang, and Aguirre for negligence and for

25   failure to protect in violation of plaintiff’s Eighth Amendment rights. (Doc. No. 17.) In that

26   screening order, the magistrate judge directed plaintiff to either file a second amended complaint

27   or notify the court in writing of his willingness to proceed only on the claims found in that

28   screening to be cognizable order. (Id. at 18.) On February 2, 2020, plaintiff notified the court of
                                                       1
 1   his willingness to proceed only on the claims found by the screening order to be cognizable.

 2   (Doc. No. 18.)

 3          Accordingly, on February 11, 2020, the magistrate judge issued findings and

 4   recommendations recommending that this action proceed only on plaintiff’s claims against

 5   defendant Amobi for deliberate indifference to plaintiff’s serious medical needs in violation of his

 6   Eighth Amendment rights and against defendants Sanchez, Rodriguez, Vang, and Aguirre for

 7   negligence and for failure to protect in violation of plaintiff’s Eighth Amendment rights. (Doc.

 8   No. 19.) The findings and recommendations were served on plaintiff and contained notice that

 9   objections were due within fourteen days. (Id. at 2.) No objections were filed and the time to do

10   so has now expired.

11          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

12   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

13   court finds the findings and recommendations to be supported by the record and proper analysis.

14          Accordingly,

15          1.        The February 11, 2020 findings and recommendations (Doc. No. 19) are adopted

16                    in full;

17          2.        This action now proceeds only on plaintiff’s claims against defendant Amobi for

18                    deliberate indifference to his serious medical needs in violation of plaintiff’s

19                    Eighth Amendment rights and against defendants Sanchez, Rodriguez, Vang, and

20                    Aguirre for negligence and for failure to protect in violation of plaintiff’s Eighth
21                    Amendment rights;

22          3.        All other claims and defendants are dismissed from this action for failure to state a

23                    cognizable claim for relief; and

24          4.        This matter is referred back to the assigned magistrate judge for further

25                    proceedings consistent with this order.

26   IT IS SO ORDERED.
27
        Dated:     April 14, 2020
28                                                        UNITED STATES DISTRICT JUDGE
                                                          2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
